Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.CODE ETH CODE OF ETHICS FOR PRINCIPAL EXECUTIVE AND SENIOR FINANCIAL OFFICERS HSBC INVESTOR FUNDS HSBC ADVISOR FUNDS TRUST HSBC INVESTOR PORTFOLIOS Approved by the Boards of Trustees HSBC Investor Funds, HSBC Advisor Funds Trust and HSBC Investor Portfolios as of August 14, 2003 Pursuant to the Sarbanes-Oxley Act of 2002 I. Introduction and Application HSBC Investor Funds, HSBC Advisor Funds Trust and HSBC Investor Portfolios (each a Trust) recognize the importance of high ethical standards in the conduct of their business and require this Code of Ethics (Code) to be observed by their respective principal executive officers (each a Covered Officer) (defined below). In accordance with the Sarbanes-Oxley Act of 2002 (the Act) and the rules promulgated thereunder by the U.S. Securities and Exchange Commission (SEC) each Trust is required to file reports pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended (1934 Act), and must disclose whether they have adopted a code of ethics applicable to the principal executive officers. Each Trusts Board of Trustees (Board), including a majority of its Independent Trustees (defined below) has approved this Code as compliant with the requirements of the Act and related SEC rules. This Code does not supersede or otherwise affect the separate code of ethics that each Trust has adopted pursuant to Rule 17j-1 under the Investment Company Act of 1940, as amended (1940 Act). All recipients of the Code are directed to read it carefully, retain it for future reference and abide by the rules and policies set forth herein. Any questions concerning the applicability or interpretation of such rules and policies, and compliance therewith, should be directed to the relevant Compliance Officer (defined below), as specified in Schedule 1. II. Purpose This Code has been adopted by the Board in accordance with the Act and the rules promulgated by the SEC in order to deter wrongdoing and promote: (A) honest and ethical conduct, including the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; (B) full, fair, accurate, timely and understandable disclosure in reports and documents filed by the Trust with the SEC or made in other public communications by the Trust; (C) compliance with applicable governmental laws, rules and regulations; (D) prompt internal reporting to an appropriate person or persons of violations of the Code; and (E) accountability for adherence to the Code. III. Definitions (A) Covered Officer  means the principal executive officer and senior financial officers, including the principal financial officer, controller or principal accounting officer, or persons performing similar functions. (B) Compliance Officer  means the person appointed by the Trusts Board of Trustees to administer the Code. (C) Trustee  means a trustee of the Trust. (D) Executive Officer  shall have the same meaning as set forth in Rule 3b-7 of the 1934 Act. Subject to any changes in the Rule, an Executive Officer means the president, any vice president, any officer who performs a policy making function, or any other person who performs similar policy making functions for the Trust. (E) Independent Trustee  means a trustee of the Trust who is not an interested person of the Trust within the meaning of Section 2(a)(19) of the 1940 Act. (F) Implicit Waiver  means the Compliance Officer failed to take action within a reasonable period of time regarding a material departure from a provision of the Code that has been made known to an Executive Officer. (G) Restricted List  means that listing of securities maintained by the Trust Compliance Officer in which trading by certain individuals subject to the Trusts 17j-1 code of ethics is generally prohibited. (H) Waiver  means the approval by the Compliance Office of a material departure from a provision of the Code. IV. Honest and Ethical Conduct (A) Overview . A conflict of interest occurs when a Covered Officers personal interest interferes with the interests of, or his service to, the Trust. Certain conflicts of interest arise out of the relationships between Covered Officers and the Trust and already are subject to the conflict of interest provisions in the 1940 Act and the Investment Advisers Act of 1940, as amended (the Advisers Act). The Trusts and each investment adviser and sub-advisers compliance programs and procedures are designed to prevent, or identify and correct, violations 2 of these provisions. This Code does not, and is not intended to, repeat or replace these programs and procedures, and such conflicts fall outside of the parameters of this Code. (B) General Policy . Each Covered Officer shall adhere to the highest standards of honest and ethical conduct. Each Covered Officer has a duty to exercise his or her authority and responsibility for the benefit of the Trust, to place the interests of the shareholders first and to refrain from having outside interests that conflict with the interests of the Trust and its shareholders.
